Citation Nr: 0606047	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  97-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 10 percent rating for left 
eye pterygium with iritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran retired from active service in October 1991 with 
over twenty years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which reduced the evaluation assigned for 
a left eye pterygium from 10 percent to a noncompensable 
rating, effective from September 1, 1996. The 10 percent 
rating had been in effect since November 1, 1991.  The 
veteran thereafter relocated and his claims folder was 
permanently transferred to the Winston-Salem, North Carolina 
RO.

In April 2004 and July 2005, the Board remanded this case so 
that additional development could be undertaken. Following 
attempts to complete the requested actions, the case was 
returned to the Board for further review.


FINDINGS OF FACT

Evidence establishing improvement in the veteran's left eye 
disability was of record at the time of the rating decision 
reducing the 10 percent evaluation for the disability.


CONCLUSION OF LAW

The criteria for reducing the rating for a left eye pterygium 
with iritis to a noncompensable rate were met at the time of 
the May 1996 rating decision. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 
4.2, 4.10, 4.84a, Diagnostic Code 6003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The veteran was afforded VA examinations in March 1995 and 
March 1996 in connection with his claim.  Neither examination 
determined that iritis was active.  The veteran had been 
scheduled for a November 2003 VA examination, but failed to 
report or to offer an explanation for missing his 
examination.  The Board remanded the case in April 2004 and 
offered the veteran a new VA examination in order to 
adequately assess the current severity of the left eye 
disorder.  The veteran was thereafter scheduled for a March 
2005 eye examination, but again failed to report. 

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim. Wood v. Derwinski, 1 Vet. 
App. 190 (1990). In this case the veteran failed to report 
for two VA eye examinations in connection with his claim.  
The Board's April 2004 remand clearly explained why further 
VA examination was necessary. Given his failure to attend a 
pertinent VA examination, the Board is left with no 
reasonable alternative at this point but to proceed based on 
the information and evidence already of record. 38 C.F.R. § 
3.655 (2005).

Finally, VA has a duty to notify the appellant that he should 
submit all pertinent evidence in his possession.

The provisions of 38 C.F.R. § 3.105(e) set out procedures for 
VA to follow when reducing a disability rating, including 
specific notice requirements.  The referenced procedures were 
followed by the RO in this case.  Specifically, the veteran 
was advised in a February 1996 rating decision and letter 
that VA proposed to reduce the evaluation assigned his left 
eye disorder from 10 to 0 percent.  The reasons for the 
proposed reduction were explained in detail, and he was 
apprised of the appropriate criteria for evaluating a left 
eye pterygium with iritis.  The February 1996 correspondence 
provided notice of the rating decision, advised him of his 
right to a hearing, and notified him that he could submit 
medical or other evidence showing why a reduction in his 
disability rating should not be made.  He was also advised as 
to what the referenced evidence should show, and informed as 
to the time limits for submitting such evidence.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an April 2003 
letter and in the January 2004 supplemental statement of the 
case (SSOC) fulfilled the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service- 
connected left eye pterygium with iritis. The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

At the the time of separation from service the veteran was 
noted to have a pterygium, as well as some left eye 
irritation diagnosed as iritis.  The veteran's vision at the 
time of separation was shown to be normal.  

A November 1991 rating decision granted service connection 
for left eye pterygium with iritis, assigning a 10 percent 
evaluation from November 1, 1991.  

At a March 1995 VA examination, the veteran's right and left 
eyes were noted to have uncorrected distance vision of 20/30.  
There was evidence of a pterygium of the left eye of 
approximately 6.4 x 3.0 mm which was not in the visual axis. 
There was no diplopia or visual field deficiency noted. The 
diagnosis was pterygium without iritis, not in visual axis.

Based on the March 1995 examination report, the RO in 
February 1996 proposed to reduce the evaluation assigned the 
left eye disorder to non-compensable.

In February 1996, the veteran called the RO and argued that 
he had not had any eye examination in March 1995.  
Subsequently, a new examination was scheduled. 

At a March 1996 VA examination, the veteran's right eye had 
uncorrected distance vision of 20/25, while the left eye had 
uncorrected distance vision of 20/30-1.  There was evidence 
of a let eye pterygium, and a right eye pinguicula.  There 
was no diplopia or visual field deficiency was noted.  The 
diagnosis was a left eye pterygium.

Based on the March 1996 examination report, the RO in May 
1996 reduced the evaluation assigned the left eye disorder to 
non-compensable.

The veteran submitted a September 1996 Department of Defense 
(DOD) examination which revealed uncorrected distance vision 
in the veteran's right eye of 20/40, and near vision of 
20/50.  The left eye's uncorrected distance vision was 20/30, 
and near vision was 20/70.  A left eye pterygium/pinguicula 
was noted, as was some light intolerance.  No impairment of 
the visual field was, however, noted.   

As previously discussed, additional VA examinations were 
scheduled in November 2003 and March 2005 but the veteran 
failed to report for either examination.

The post service medical records do not contain any evidence 
of treatment for a chronic left eye disorder.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005). The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The VA Schedule for Rating Disabilities provides that iritis, 
in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology. A minimum 10 percent rating is provided during 
active pathology. 38 C.F.R. § 4.84a, Diagnostic Code 6003 
(2005). 

The Board notes that due process considerations have been 
complied with in regard to the reduction in this case. See 38 
C.F.R. § 3.105(e). With respect to whether the evidentiary 
requirements for reducing the evaluation have been met, the 
provisions of 38 C.F.R. § 3.344(a), regarding stabilization 
of disability ratings, are not for application, since the 
veteran's 10 percent evaluation had not been in effect for a 
period of at least five years.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c).

The Board finds that the evidence of record at the time of 
the May 1996 rating decision warranted reduction of the 
evaluation assigned the veteran's left eye disorder to a 
noncompensable rating.  In this regard the Board points out 
that the 10 percent evaluation was assigned based on the 
presence of active iritis and a pterygium appearing in the 
left eye at about the time of separation from service.  This 
did not affect the veteran's vision field which was noted to 
be normal.  

Notably, however, the March 1995 VA examination report 
revealed that the iritis was no longer active.  Likewise, the 
March 1996 VA examination as well as the September 1996 DOD 
examination each failed to report any evidence of active 
iritis.  Moreover, at neither examination was a compensable 
loss of visual acuity due to a service connected eye disorder 
clinically presented. 

With respect to the veteran's statements that his left eye 
disorder warrants a higher rating, as there is no indication 
that he is qualified through education, training or 
experience to offer medical opinions, his opinions concerning 
medical diagnosis (i.e., his opinion that his left eye 
disorder has worsened), do not constitute competent medical 
evidence. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2004). 

In sum, the medical evidence on file at the time of the May 
1996 rating decision demonstrated that the veteran no longer 
had any active left eye iritis. The evidence at that time 
clearly showed that the veteran's left eye disorder had 
improved, and that the criteria for a 10 percent rating under 
38 C.F.R. § 4.84a, Diagnostic Code 6003, were not met as no 
compensable vision impairment was shown and no active 
pathology was demonstrated.

Despite the veteran's unsubstantiated allegations as to a 
lack of improvement regarding the disability in question, 
improvement in his left eye disorder was amply demonstrated. 
In light of the VA and DOD examinations showing the absence 
of active iritis or field of vision impairment, the Board 
concludes that restoration of the 10 percent rating for a 
left eye disorder is not warranted.


ORDER

Restoration of a 10 percent rating for left eye pterygium 
with iritis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


